TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 3, 2022



                                      NO. 03-21-00305-CV


                                   Dianne Hensley, Appellant

                                                 v.

State Commission on Judicial Conduct; David Schenck, in his official capacity as Chair of
    the State Commission on Judicial Conduct; Janis Hold, in her official capacity as
Vice-Chair of the State Commission on Judicial Conduct; Frederick C. Tate, in his official
 capacity as Secretary of the State Commission on Judicial Conduct; and David C. Hall,
David M. Petronella, Sujeeth B. Draksharam, Ronald E. Bunch, Valerie Ertz, M. Patrick
 Maguire, Clifton Roberson, Lucy M. Hebron, Gary L. Steel, and Katy P. Ward, in their
 official capacities as Members of the State Commission on Judicial Conduct, Appellees




        APPEAL FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE BAKER
               CONCURRING OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on June 25, 2021. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the order.

Therefore, the Court affirms the trial court’s order. Appellant shall pay all costs relating to this

appeal, both in this Court and in the court below.